Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147333                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ROBERT PORTER and JUDITH PORTER,                                                                        David F. Viviano,
           Plaintiffs-Appellants,                                                                                     Justices

  v                                                                 SC: 147333
                                                                    COA: 306562
                                                                    Saginaw CC: 11-012799-DZ
  CHRISTINA MARIE HILL, f/k/a CHRISTINA
  MARIE PORTER,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 11, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 35 days of the date of this order
  addressing: (1) whether the parents of a man whose parental rights to his minor children
  were terminated prior to his death have standing to seek grandparenting time with the
  children under the Child Custody Act, MCL 722.21 et seq., and (2) whether the term
  “natural parent” in MCL 722.22(d) and (g) is the equivalent of “legal parent” or
  “biological parent.” The parties should not submit mere restatements of their application
  papers.

         The Family Law Section of the State Bar of Michigan is invited to file a brief
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2013
           t1022
                                                                               Clerk